


Exhibit 10.15

 

EXECUTION VERSION

 

AMENDMENT NUMBER THREE

to the

Master Repurchase Agreement

Dated as of November 2, 2010

among

PENNYMAC CORP.

PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

This AMENDMENT NUMBER THREE is made this 30th day of December, 2011, by and
among PENNYMAC CORP., a Delaware corporation, PENNYMAC MORTGAGE INVESTMENT TRUST
HOLDINGS I, LLC, a Delaware limited liability company (each a “Seller” and
collectively the “Sellers”) and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Buyer”), to the Master Repurchase Agreement, dated as of November 2, 2010, by
and among Sellers and Buyer (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”).

 

WHEREAS, Sellers have requested that Buyer amend the Agreement to modify the
definition of Maturity Date, the distribution of Income thereunder and certain
schedules and reporting requirements therein; and

 

WHEREAS, Sellers and Buyer have agreed to amend the Agreement as set forth
herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.         Amendments. Effective as of December 30, 2011 (the “Amendment
Effective Date”), the Agreement is hereby amended as follows:

 

(a)           The definitions of “Applicable Percentage” and “Maturity Date” in
Article 2 of the Agreement are hereby amended and restated in their entirety to
read as follows:

 

“Applicable Percentage”:  For each Purchased Asset, the applicable percentage
(up to the Maximum Applicable Percentage for the applicable period) determined
by Buyer in its sole discretion for such Purchased Asset on the Purchase Date
thereof and set forth in the applicable Confirmation.  For the avoidance of
doubt any Purchased Asset which is a Mortgage Loan shall have an Applicable
Percentage of zero upon completion of any related foreclosure sale or other
liquidation of the related Mortgage Loan.

 

“Maturity Date”:  The earliest of (a)  December 28, 2012; (b)  any Accelerated
Repurchase Date and (c)  any date on which the Maturity Date shall otherwise
occur in accordance with the Repurchase Documents or Requirements of Law.

 

(b)           Section 5.02(a)  of the Agreement is hereby amended and restated
in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“(a)         All Income received prior to the occurrence of a Turbo Trigger
Event shall be applied as follows:

 

I.             With respect to Income on deposit in the Waterfall Account with
respect to the Purchased REO Entity Interests:

 

first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased REO Entity Interests as of such Remittance Date;

 

second, to pay to Buyer an amount sufficient to eliminate any outstanding REO
Margin Deficit, including without limitation any outstanding REO Margin Deficit
that is the result of a reduction in the Maximum Applicable Percentage
attributable to Eligible REO Properties on such Remittance Date in accordance
with the terms of the Fee Letter;

 

third, to deposit any amounts necessary to maintain the Required Amount with
respect to the Purchased REO Entity Interests in the REO Property Interest
Reserve Account;

 

fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Sellers and
other applicable Persons to Buyer under the Repurchase Documents and allocable
to the Purchased REO Entity Interests; and

 

fifth, any remaining amounts to the Waterfall Account.

 

II.            With respect to Income on deposit in the Waterfall Account with
respect to the Purchased Mortgage Loans and Purchased REMIC Certificates and any
amounts referred to in clause fifth of (a)(I)  above:

 

“first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased REMIC Certificates and Purchased Mortgage Loans as of
such Remittance Date and any outstanding Facility Fees;

 

second, to pay to Buyer an amount sufficient to eliminate any outstanding
Mortgage Loan/REMIC Margin Deficit with respect to the Purchased REMIC
Certificates and the Purchased Mortgage Loans (without limiting Sellers’
obligation to satisfy a Mortgage Loan/REMIC Margin Deficit in a timely manner as
required by Section 4.01), including without limitation any outstanding Mortgage
Loan/REMIC Margin Deficit with respect to the Purchased REMIC Certificates or
the Purchased Mortgage Loans that is the result of a reduction in the Maximum
Applicable Percentage attributable to Eligible Mortgage Loans on such Remittance
Date in accordance with the terms of the Fee Letter;

 

third, to deposit any amounts necessary to maintain the Required Amount with
respect to the Purchased Mortgage Loans and Purchased REMIC Certificates in the
Mortgage Loan Interest Reserve Account;

 

--------------------------------------------------------------------------------


 

fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Sellers and
other applicable Persons to Buyer under the Repurchase Documents and allocable
to the Purchased REMIC Certificates and the Purchased Mortgage Loans; and

 

fifth, any remaining amounts to Sellers.”

 

(c)           Section 8.09(m)  of the Agreement is hereby amended and restated
in its entirety to read as follows:

 

“(m)        promptly upon reasonable request by Buyer, information regarding any
Seller’s or Guarantor’s portfolio, including without limitation the PennyMac
Loan Services monthly servicing reporting package and any other information
regarding asset allocation, leverage, liquidity, and such other information
respecting the condition or operations (financial or otherwise) of such Seller,
Guarantor, Servicer, or Investment Advisor;”

 

(d)           Schedule 6 to the Agreement is hereby amended and restated in its
entirety and replaced with Schedule 6 attached to this Amendment Number Three as
Annex I.

 

SECTION 2.         Defined Terms.  Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

 

SECTION 3.         Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment Number Three need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

SECTION 4.         Representations.  In order to induce Buyer to execute and
deliver this Amendment Number Three, Sellers hereby represent to Buyer that as
of the date hereof, Sellers are in full compliance with all of the terms and
conditions of the Agreement, including without limitation, all of the
representations and warranties and all of the affirmative and negative
covenants, and no Default or Event of Default has occurred and is continuing
under the Agreement.

 

SECTION 5.         Fees and Expenses. Sellers agree to pay to Buyer all
reasonable fees and out of pocket expenses incurred by Buyer in connection with
this Amendment Number Three (including all reasonable fees and out of pocket
costs and expenses of Buyer’s legal counsel incurred in connection with this
Amendment Number Three) pursuant to Section 13.02 of the Agreement.

 

SECTION 6.         Governing Law. This Amendment Number Three and any claim,
controversy or dispute arising under or related to or in connection with this
Amendment Number Three, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law, which shall govern.

 

--------------------------------------------------------------------------------


 

SECTION 7.         Counterparts.  This Amendment Number Three may be executed in
two (2)  or more counterparts, each of which shall be deemed an original but all
of which together shall constitute but one and the same agreement.  This
Amendment Number Three, to the extent signed and delivered by facsimile or other
electronic means, shall be treated in all manner and respects as an original
agreement and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person.  No signatory to
this Amendment Number Three shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement was transmitted or communicated through the use of a facsimile machine
or other electronic means as a defense to the formation or enforceability of a
contract and each such Person forever waives any such defense.

 

[SIGNATURE PAGES FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers and Buyer have caused this Amendment Number Three to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Buyer

 

 

 

 

 

By:

/s/ Goetz Rokahr

 

 

Its:

Goetz Rokahr

 

 

Title:

Vice President

 

 

 

[Additional Signature Page Follows]

 

Signature Pages to Amendment Number Three to Master Repurchase Agreement
(WF-PennyMac)

 

--------------------------------------------------------------------------------


 

PENNYMAC CORP., as a Seller

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

Its:

Anne D. McCallion

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT

 

TRUST HOLDINGS I, LLC, as a Seller

 

 

 

By:

/s/ Anne D. McCallion

 

Its:

Anne D. McCallion

 

Title:

Chief Financial Officer & Treasurer

 

 

Signature Pages to Amendment Number Three to Master Repurchase Agreement
(WF-PennyMac)

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Schedule 6

 

[See attached]

 

--------------------------------------------------------------------------------
